Williams, P. J.,
Frank L. Young, an employe of E. Keeler Company, died November 15, 1959. Under his retirement agreement Young made the following designation of primary beneficiary:
“Primary beneficiary: Jessie M. Young
“Relationship: wife”
The amount of $1,310.03 has been placed with the prothonotary and clerk of the common pleas court under an interpleader action to await this decision. It is claimed that Flora B. Young, an incompetent and a patient at the Danville State Hospital, is Young’s wife and should be adjudged the primary beneficiary.
With the claim of Flora B. Young we cannot agree. The policy names Jessie M. Young. She had lived with him as man and wife, although it appears he had married Flora B. Young and had never divorced her. We are of the opinion that Frank L. Young intended Jessie M. Young to have the fund. The word “wife” as used is merely a descriptive word. It has been so held in the case of a will (Jones’ Estate, 211 Pa. 364); in the case of a life insurance contract: Stewart v. Shenandoah Life Insurance Company, 144 Pa. Superior Ct. 549; Horton v. Horton, 28 Erie 192.

Order of Court

And now, September 12, 1961, the money paid by E. Keeler Company, defendant, and the West Branch Bank and Trust Company, intervening defendant, to Charles E. Mahaffie, Clerk of the Court of Common Pleas of Lycoming County, pursuant to an order of court dated May 29, 1961, is hereby awarded to Jessie *120M. Young. It is further ordered that Charles E. Mahaffie, clerk, shall pay said money to Jessie M. Young, less proper costs.